Exhibit 10.2

 

 

[CMI LOGO]

 

CHALLENGER MINERALS INC.

A GlobalSantaFe Company

 

15375 Memorial Drive

 

Langlands House

Suite G200

 

Huntly Street

Houston, Texas  77079

 

Aberdeen AB10 1SH

USA

 

Scotland

Tel (281) 925 7200

 

Tel +44 (0) 1224 654400

Fax (281) 925 7280

 

Fax +44 (0) 1224 654478

 

4 December 2003

 


REEF PARTNERS LLC

1901 N. Central Expressway, Suite 300

Richardson, TX 75080

 

Attn:                    Mr. H. Walt Dunagin

Vice President - Land

 

Re:                               Reef /CMI North Sea Joint Venture Agreement

North Sea & Atlantic Margin

 

Gentlemen:

 

Challenger Minerals Inc. (“CMI”), a California corporation, and Reef Partners
LLC (“Reef”), a Nevada Limited Liability Company, collectively referred to
herein as the “Parties” or individually as a “Party”, desire to enter into this
agreement (“Agreement”) to facilitate the review of, and participation in,
Prospects in the North Sea Region, as defined in Paragraph 2 below.  The terms
and conditions governing this Agreement are as follows:

 

1.                                       Term:  Unless earlier terminated under
the other provisions hereof, the term of this Agreement shall be for a period of
three (3) years commencing 1 December 2003 (“Effective Date”) and expiring 30
November 2006 (“Termination Date”), each of which years commencing with the
Effective Date or its anniversary shall be deemed a “Participation Year”;
provided, however, that the confidentiality and non-competition provisions
hereof shall survive termination of this Agreement for the contractual time
period provided herein or in any applicable agreement with a third party to
which Reef is or becomes bound or, if no such period is provided for, then for a
period of two (2) years after the expiration date hereof.

 

2.                                       Prospects:  Reef shall have the right
and option, but not the obligation, to acquire up to five percent (5%) of the
interest made available to CMI in all offshore Prospects located in the North
Sea Region, as defined below, as such Prospects are identified and initially
reviewed by CMI during the term of this Agreement (“CMI North Sea Joint
Venture”), subject however to the provisions of Paragraph 16 below regarding
lapse of Prospects and of Paragraph 4.F. below as to potential exclusion of Reef
by the Selling Party as to any particular Prospect for reasons that may include
but are not limited to Reef’s failure to commit to participate for a minimum
percentage interest in the Prospect or due to the number of CMI North Sea Joint
Venture partners desiring to participate therein.  For the

 

--------------------------------------------------------------------------------


 

Reef Partners LLC

4 December 2003

 

purposes of this Agreement, a “Prospect” is defined as (a) an interest in a well
or wells located in offshore waters in the “North Sea Region”, defined herein to
cover the North Sea and the Atlantic Ocean continental shelf margin of the
countries of the United Kingdom, Ireland, Denmark, the Netherlands, Norway and
Germany, or (b) a participation right or other interest in a lease, license or
other agreement relating to the offshore waters of the North Sea Region, in
either case regarding geologic targets in a specific geographic area related to
a identified geologic structure, and/or stratigraphic interval or other trapping
mechanism, and which is believed to be susceptible to commercial development of
oil, gas and other minerals in accordance with standard and accepted industry
practices from an open water drilling location or platform.  All existing
Prospects previously or currently under review by CMI (except as to
participation interest remaining available as of the Effective Date) and leases
currently owned in whole or part by CMI are excluded from this Agreement.

 

3.                                       Participation Fee:  In consideration of
its rights hereunder to consider participation in Prospects, Reef shall pay CMI
as a Participation Fee the total sum of U.S. $225,000.00 during the term of this
Agreement, in three equal annual payments of U.S. $75,000.00 each payable to CMI
on or before 1 December in the years 2003, 2004 and 2005; provided, that the
first such payment shall not be due until a date five (5) business days after
this Agreement is fully executed.  Other than such Participation Fee, there
shall be no fees or burdens in favor of CMI as to the interest Reef may elect to
acquire in any Prospect, and no obligation upon Reef to acquire an interest in
any particular Prospect or in a minimum number of Prospects during the term of
this Agreement.

 

4.                                       Opportunity Evaluation:  CMI shall use
its reasonable efforts to identify, evaluate and provide Reef with notice of
potential opportunities to participate in Prospects.  Upon presentation to CMI
of a potential opportunity to participate in a Prospect generated by a third
party or upon generation of such a Prospect by CMI (such third parties, or CMI
in the event it generates such a Prospect, being collectively called “Selling
Parties”), CMI shall determine if or when a potential Prospect may be worthy of
further consideration, and as to each such potential Prospect, CMI shall
promptly notify Reef, providing a brief description of the Prospect, to include
(when available) the initial well location, name of Operator, estimated
leasehold, seismic and initial well costs, water depth and reserve potential
(collectively, the “Initial Prospect Information”).  Reef shall then promptly
advise CMI whether Reef is already pursuing the Prospect; and, if such is the
case, Reef shall promptly advise CMI as to whether it will continue to pursue
the Prospect on its own or jointly with CMI under either the terms of this
Agreement or on other mutually acceptable terms.  If Reef elects to continue to
pursue the Prospect on its own, the parties shall endeavor in good faith to
resolve any areas of competition, if possible.  If Reef does not so notify CMI
of its separate pursuit of any such potential Prospect(s) within ten (10) days
after such initial notice by CMI (or such shorter period for Reef’s decision as
is required, in CMI’s opinion, to prevent loss of an opportunity to acquire an
interest in a Prospect), CMI and Reef shall jointly proceed as otherwise set
forth in this Agreement.  With respect to any evaluations to be conducted by
either Party hereunder, either

 

2

--------------------------------------------------------------------------------


 

individually or jointly, including an Initial Prospect Review or a further
review under this Paragraph 4, each Party hereby acknowledges that any such
review, and the methodologies employed therein, are necessarily subjective. 
Accordingly, except as provided in Paragraph 4.B below, neither Party makes any
representation or warranty (whether express, implied, statutory or otherwise) as
to the accuracy, completeness or sufficiency of any such evaluation, and each
Party disclaims any liability for accuracy of any Prospect evaluation conducted
by the other Party during the term of this Agreement.  Each Party represents and
warrants that it is independently qualified to make a decision whether to invest
in any particular Prospect regardless as to whether it participates in or
conducts an evaluation.

 

A.                                   Once CMI determines that a Prospect merits
a detailed geo-technical review with the Selling Party (“Initial Prospect
Review”), it shall promptly notify Reef and coordinate with Reef’s technical
personnel in scheduling the Initial Prospect Review as soon as practicable.

 

B.                                     In conducting the Initial Prospect
Review, and all subsequent geo-technical evaluations, CMI and Reef shall make a
good faith effort to share data, knowledge, expertise and work product except
as, and to the extent, such sharing may be restricted or prohibited by
third-party Confidentiality Agreements (“CAs”) and/or Area of Mutual Interest
Agreements (“AMIAs”), to which both CMI and Reef are not similarly bound.  In
such cases, Reef will be requested to sign and return expeditiously the CA or
AMIA to CMI before prospect reports or data will be sent to Reef.  In the event
that Reef is unable to participate in an Initial Prospect Review, CMI, as soon
as practicable thereafter, shall make a good faith effort to review with Reef
the Selling Party’s data and interpretations and CMI’s data and interpretations
regarding the Prospect in question, subject to any restraints posed by such
third party CAs and/or AMIAs.

 

C.                                     Following the Initial Prospect Review or
other review, if conducted, and if not, as soon as practical after Reef’s
receipt of the Initial Prospect Information from CMI, either CMI or Reef may
propose pursuing participation in a Prospect by providing written notice of such
intent to the other Party.  The Party receiving such written notification shall
have no less than five (5) business days (or such shorter response time as is
required, in CMI’s opinion, to prevent loss of an opportunity to acquire an
interest in a Prospect) within which to advise the other Party as to whether it
wishes to pursue the Prospect and if so, its desired percentage of working
interest, whether or not the parties have conducted an Initial Prospect Review
or other review.  In the event that CMI and the Other Participants (as defined
in Paragraph 7 below) do not wish to pursue the Prospect, then Reef shall have
the right to pursue the Prospect for its own account.  Upon CMI’s request, Reef
shall advise CMI the status of its pursuit of such opportunity. In the event
that Reef decides to submit a formal participation offer to the Selling Party,
Reef shall submit a copy thereof to CMI, and CMI shall have twenty-four (24)

 

3

--------------------------------------------------------------------------------


 

hours within which to elect to pursue the Prospect jointly with Reef in
accordance with this Agreement. If the participation opportunity originated
through a request by the Selling Party for a turnkey bid from CMI’s affiliate,
Applied Drilling Technology Inc. (“ADTI”), then CMI shall control the timing and
content of offers to participate in the Prospect.

 

D.                                    In the event that both CMI and Reef desire
to pursue participation in a Prospect, they (together with any Other
Participants that may also desire to pursue such participation) shall jointly
develop and agree as to the terms and conditions of a written participation,
offer to the Selling Party.  CMI shall have sole responsibility for direct
negotiations with the Selling Party unless it requests the assistance of Reef.  
Reef agrees not to directly contact the Selling Party regarding the Prospect
during the negotiation process unless otherwise agreed to by CMI.  However, CMI
shall keep Reef advised of the progress of ongoing negotiations and shall
solicit Reef’s input and suggestions regarding counter-offers or subsequent
revisions to original offers.  Notwithstanding any provision to the contrary
herein, if CMI determines any situation merits negotiation with a Selling Party
sooner than the response time periods provided for herein in order to avoid loss
of an opportunity to acquire an interest in a Prospect, CMI shall have the right
to do so and shall advise Reef of the progress thereof.

 

E.                                      Subject to the provisions of Paragraph
4.D. above, Reef shall be an active participant with CMI in drafting, reviewing,
and formalizing Participation Agreements, Joint Operating Agreements, Farmout
Agreements and all other contracts relating to Reef’s participation in a
Prospect under this Agreement.  In the event of disagreement between CMI and
Reef as to contract terms and provisions, however, CMI will make the final
decision as to what is ultimately included in all agreements, with each Party
reserving the right not to participate in the prospect as outlined in Paragraph
5 below.  CMI shall advise the Selling Party of Reef’s involvement with CMI
prior to the formulation of any such contracts, and Reef shall be a signatory
party to all agreements executed between CMI and Selling Party.  CMI and Reef
shall each be entitled to concurrently receive, directly from the Selling Party,
an assignment of any ownership interest acquired in a Prospect.

 

F.                                      In the event that a Selling Party (other
than CMI) does not wish to include Reef as a candidate for working interest
participation, then CMI shall so advise Reef, advising the reasons given by the
Selling Party.  If the concerns raised by the Selling Party cannot be amicably
resolved, CMI shall have the right to pursue the Prospect for its own account
(subject to similar rights of Other Participants) and the Prospect shall not be
covered by this Agreement.

 

G.                                     Except for Reef’s obligation to pay to
CMI the Participation Fee as provided in Paragraph 3 above, and for CMI’s
obligation at its expense to furnish to Reef the

 

4

--------------------------------------------------------------------------------


 

Initial Prospect Information and other reports and data as provided in this
Agreement, each Party shall bear its own expenses hereunder, including but not
limited to those associated with the evaluation of each Prospect and any
subsequent negotiation of a Participation Agreement or other agreement with a
Selling Party.

 

5.                                       Right to Withdraw:  CMI and Reef
acknowledge that, at any time and for any reason during the process contemplated
by Paragraph 4 above (prior to the execution of a binding participation
agreement with a Selling Party), either Party may elect to discontinue the
effort to participate in a Prospect.  In the event either CMI or Reef elects not
to participate in a Prospect, the other party shall be free to continue to
pursue the Prospect for its own account (subject to similar rights of Other
Participants), and the non-participating Party shall not compete directly or
indirectly against the other Party (or any participating Other Participants) in
pursuing the Prospect for a period of two (2) years from the date of such
election not to participate.

 

6.                                       Personnel:  During the term of this
Agreement, CMI will provide and maintain a technically proficient,
multi-disciplined, veteran staff comprising geology, geophysics, reservoir
engineering and land expertise to screen and evaluate Prospects.

 

7.                                       Other Participants:  To facilitate the
review of and participation in Prospects, CMI has entered into similar North Sea
Region joint venture agreements with certain third parties (“Other
Participants”).  The joint venture agreements entered into by CMI with Reef and
with the Other Participants shall be collectively referred to as the “CMI North
Sea Joint Venture”.  CMI and Reef agree that CMI reserves the right to
terminate, amend or renew its joint venture agreement with any of the Other
Participants and to enter into new joint venture agreements with other third
parties.  The mention within this Agreement of Other Participants in the CMI
North Sea Joint Venture is solely to provide Reef with notice of the existence
of such Other Participants and their right to be allocated interests in
Prospects under similar joint venture agreements with CMI.  The only
relationship created pursuant to this Agreement, express or implied, is between
Reef and CMI.  In no event shall it be construed that this Agreement has created
any relationship, obligation or liability between Reef and any of the Other
Participants.  The term “Other Participants” in this Agreement shall also
include CMI as to its own CMI Interest in the CMI North Sea Joint Venture, the
“CMI Interest” being defined as the percentage interest in the CMI North Sea
Joint Venture remaining after deducting the sum, of respective percentage
interests in the CMI North Sea Joint Venture collectively held by Reef, under
this Agreement, and by Other Participants (for this purpose, excluding CMI).

 

8.                                       Additional Interest:  In the event that
Reef has notified CMI under the provisions hereof that it desires to acquire an
interest in a  Prospect exceeding its “Original Interest”, defined as the
maximum interest available to Reef under the provisions of Paragraph 2 above,
and additional interest remains available in such Prospect due to the failure of
one or more of the Other Participants to commit to acquire the full percentage
interest to

 

5

--------------------------------------------------------------------------------


 

which it/they are entitled, then in that event Reef shall have preferential
right to acquire an “Additional Interest” in such Prospect, defined as an
interest therein over and above Reef’s Original Interest and being a percentage
of such remaining available interest not to exceed Reef’s proportionate share
thereof relative to each participating Other Participant’s interest in the CMI
North Sea Joint Venture.  As for its Original Interest, Reef’s right to acquire
an Additional Interest is subject to Selling Party’s acceptance of Reef’s
participation in such Prospect as stated in Paragraphs 2 and 4.F. above.  In the
event that Reef should not participate in a Prospect, or should participate in
such Prospect but at a participation percentage less than the maximum to which
it is entitled under this Agreement, the additional interest as to which Reef is
entitled but elects not to pursue shall be distributed to the Other Participants
under the provisions of this Paragraph 8.

 

9.                                       Prospect Summaries:  In order to
provide for a smooth flow of information between the parties, CMI shall timely
provide to Reef on a regular basis (usually weekly) a prospect summary
containing Initial Prospect Information or updated information covering one or
more Prospects. Such prospect summaries shall be subject to the confidentiality
provisions of Paragraph 14 below. CMI shall regularly provide to Reef additional
prospect summaries or updates, or additional prospect data, as it deems
appropriate, subject to the same confidentiality provisions.

 

10.                                 Elections and Confidential Information:

 

A.                                   CMI and Reef shall provide each other with
copies of all elections made pursuant to joint operating agreements or any other
agreements governing the drilling, development and operation of Prospects.  CMI
and Reef agree to freely share geological, geophysical, engineering and other
technical data and information concerning the exploration, development and
production of the Prospects except when prohibited by third party
confidentiality agreements.  All such data shall be held strictly confidential
by Reef and CMI, and both parties agree to abide by the terms and conditions of
any confidentiality agreements with the Selling Party and other Prospect
participants.  Subject to the provisions of governing confidentiality and
similar agreements (as described in Paragraph 4.B. above) with Selling Party,
all data and information regarding Prospects that are disclosed by one Party to
the other under this Agreement shall be held strictly confidential by the
non-disclosing Party; provided, however, that this provision shall not apply to
data and information that is (a) already in the public domain, (b) already in a
Party’s possession at the time of disclosure, (c) developed by a Party without
the benefit or use of the confidential data, (d) disclosed by a third party that
has the lawful right to make such disclosure, or (e) required to be disclosed in
response to a judicial or administrative process from a court or governmental
body with lawful authority to demand the production of same.  In the event that
a claim is asserted against CMI or Reef as a result of are alleged violation of
this provision by the other Party, the Party against whom violation is alleged
shall defend, indemnify and hold harmless the other Party from and against

 

6

--------------------------------------------------------------------------------


 

any and all claims, causes of action and judgments arising therefrom, including
legal fees and court costs.

 

B.                                     Reef and its affiliates may, from time to
time, provide CMI with certain confidential information regarding among other
things, trade secrets, customer lists, client information, including names,
addresses and financial information, securities brokerage firms and other
financial institutions with which Reef and its affiliates transact business and
certain other information regarding operations and business conducted by Reef
(collectively, the “Reef Confidential Information”). CMI agrees that any
confidential information provided to it by Reef and designated as “Reef
Confidential Information” shall be held strictly confidential by CMI. CMI
further agrees that, except for the benefit of Reef, it will not use the Reef
Confidential Information or, for the term of this agreement and for a period of
two (2) years thereafter, contact any persons, firms or entities designated in
the Reef Confidential information; provided, that this provision shall not
relate to data and information that is already in CMI’s possession at the time
of disclosure, disclosed to CMI by a third party who has a lawful right to make
such disclosure, or required to be disclosed in response to a judicial or
administrative process from a court or governmental body with lawful authority
to demand production of same; and provided further, that nothing herein shall
restrict in any way CMI’s right to continue or to initiate a business
relationship of any nature with any third party doing business with Reef, where
such third party is already in a past or present business relationship with CMI
or where CMI obtains Reef’s written permission, which permission shall not be
unreasonably withheld, to discuss a business relationship with such third party.

 

11.                                 Disclaimer of Joint Liability:  References
herein to “partners” or to any “partnership”, or references herein to any “joint
venture”, are solely for the convenience of the parties.  It is not the purpose
or intention of this Agreement to create, and this Agreement shall never be
construed as creating, a joint venture, a partnership, a mining partnership or
any other legal relationship whereby CMI or Reef shall be held liable for the
acts, either by commission or omission, of the other.  The liabilities and
obligations of CMI and Reef arising hereunder shall be several, and not joint or
collective.

 

12.                                 Notices:  All notices required herein to be
given by one Party to the other shall be given to the other Party in writing by
personal delivery, by U.S. Postal Service mail or by fax, or by telephone if
written confirmation is sent in a manner provided above within twenty-four (24)
hours.  Notice shall be deemed to be effective upon actual receipt by the Party
to whom notice is directed; however, any fax received after 5:00 PM CST shall be
deemed to be received on the following business day, excluding legal holidays. 
Each Party’s address, telephone and fax number shall remain as stated below (or
as subsequently changed under the procedure set out in this paragraph) until
such Party shall  give proper written notice to the other Party of different
contact information to be used for the purposes of this Agreement.

 

7

--------------------------------------------------------------------------------


 

Reef Partners LLC

1901 N. Central Expressway, Suite 300

Richardson, TX 75080

Attn:                    Mr. H. Walt Dunagin

Vice President - Land

Phone:           (972) 437-6792

Fax:                           (972) 994-0369

 

Challenger Minerals Inc.

15375 Memorial Dr., Suite G200

Houston, TX 77079-4101

Attn:                    Mr. Paul F. Nielsen

Sr. International Negotiator

Phone:           (281) 925-7200

Fax:                           (281) 925-7280

 

and copy to

 

Challenger Minerals Inc.

Langlands House

Huntly Street

Aberdeen, AB10 1SH

Scotland, UK

Attn:                    Mr. Jonathan L. Goodale

North Sea Manager

Phone:           +44 (0) 1224 654 400

Fax:                           +44 (0) 1224 654 478

 

13.                                 Turnkey Bids:  Reef shall encourage drilling
and completion turnkey bids in its dealings with Selling Parties, but it will
not be obligated or penalized for any failure to do so.  Although Reef is free
to pursue participation in any Prospect hereunder on any basis of participation
other than under a turnkey contract with ADTI (or other turnkey affiliate of
CMI), the parties acknowledge that the mutual commitments herein contemplate
ADTI ‘s (or other CMI affiliate’s) continuation in the business of providing
turnkey drilling services in the North Sea Region.  However, nothing herein
shall imply that ADTI (or other CMI affiliate) must make a turnkey drilling bid
for any particular well relating to any Prospect, or a bid therefor containing
any particular terms or conditions.

 

14.                                 Confidentiality:

 

A.                                   This Agreement is strictly confidential and
shall not be shared with nor copies made available to any third party, other
than professional consultants retained by CMI or Reef in connection with the
evaluation of the Prospect, or any investor or

 

8

--------------------------------------------------------------------------------


 

potential investor(s) of Reef which may fund all or part of Reef’s participation
herein (the responsibility for compliance by each such consultant or investor or
potential investor(s) with the confidentiality and other provisions hereof being
assumed by Reef), in whole or part, without the prior written consent of the
other Party.

 

B.                                     Neither Party shall release or distribute
any information, data or photographs regarding this Agreement or any Prospect to
the press, media or third parties without prior written approval of the other
Party.  When both parties have reviewed and approved release or distribution of
the material under review, the Party requesting release or distribution shall
have the principal responsibility for issuance, but each Party may thereafter
release or distribute such approved material without restriction.

 

C.                                     Nothing in this Agreement shall preclude
either Party from making such disclosures as may be required by any applicable
law or governmental order, rule, regulation or ordinance.

 

D.                                    The exceptions to the confidentiality
obligations contained in subparts (a) through (e) of Paragraph 10 above shall
also apply to the obligations in this Paragraph 14.

 

15.                                 Transfer of Interest:

 

A.                                   This Agreement shall extend to and be
binding upon and inure to the benefit of CMI and Reef and their respective
successors, assigns and legal representatives. However, it is understood by the
parties hereto that this Agreement represents a “personal” covenant between
them, and consequently that Reef may not assign in whole or part its interest in
this Agreement itself, or in its right hereunder to acquire any interest in any
Prospect, without the advance written consent of CMI provided, that such consent
by CMI shall not be unreasonably withheld; and provided further, that nothing
herein shall preclude Reef from assigning any such interest hereunder if such
transfer of interest is to any joint venture of which Reef or an affiliate is
managing venturer, any partnership of which Reef or an affiliate is the managing
partner, including but not limited to any partnership formed as the result of,
or contemplated by, the Reef Global Energy Ventures Partnerships Registration
Statement filed with the United States Securities and Exchange Commission, or to
any Reef affiliate due to corporate merger, reorganization or consolidation
(collectively, “Reef’s Affiliates”)..  Notwithstanding the foregoing, Reef shall
have the right to assign all or part of its interest in any Prospect acquired
hereunder after Reef shall have earned assignment of its interest in the
Prospect from the Selling Party, subject to applicable restrictions in any
agreements binding the participants in such Prospect.  In the event of an
assignment of any interest earned in a Prospect by Reef, other than as more
fully set forth above regarding assignment to Reef’s Affiliates, Reef shall
preserve the

 

9

--------------------------------------------------------------------------------


 

confidentiality of this Agreement by not disclosing to assignee the contents
hereof in any form.  If such assignment should be to Reef’s Affiliates, Reef may
disclose to assignee the contents hereof, but shall condition such assignment
upon (a) provision that assignee accepts all obligations of this Agreement,
including but not limited to the confidentiality provisions hereof, and (b)
provision that any further assignments shall be subject to the same restrictions
hereunder originally applicable to an assignment by Reef, if such further
assignment is made to assignor’s affiliate due to corporate merger,
reorganization or consolidation; provided, however, that such confidentiality
provision shall not apply to disclosure by Reef if Reef believes it is legally
obligated to make such disclosure, based upon written legal advice of its
attorney.

 

B.                                     In the event that CMI should be sold by
its parent company, GlobalSantaFe Corporation (“GSF”), or GSF should undergo any
type of corporate merger, reorganization or consolidation resulting in GSF
owning less than majority interest in CMI, then CMI and Reef shall each have the
option to terminate this Agreement, effective not less than thirty (30) days
after its written notice of same to the other Party, in which event CMI shall
refund to Reef a portion of Reef’s Participation Fee representing the remaining
portion (if any) of the current Participation Year as to which Reef shall have
already paid such fee to CMI under Paragraph 3 above, i.e., a refund amount
representing the annual Participation Fee amount times the remaining days of
such Participation Year after the effective termination date under this
provision divided by the total number of days in such Participation Year.

 

C.                                     The parties hereto acknowledge that a
Joint Venture of the nature described herein contemplates that CMI and each
other Joint Venture participant maintain personal and professional relationships
with Selling Parties and other industry (including governmental) entities and
personnel that are required in order for CMI effectively to access Prospects on
an ongoing basis for the benefit of the applicable Joint Venture. In the event
that CMI should determine to its satisfaction that Reef (including its officers,
employees, consultants, legal counsel or other representatives or affiliates) is
intentionally or unintentionally subverting the objectives of this Agreement by
its conduct, then CMI shall have the unqualified right to so advise Reef of such
decision. In that event, unless CMI shall receive assurances satisfactory to
CMI, in its sole discretion, CMI shall have the right to give written notice to
Reef of termination of this Agreement, effective no sooner than thirty (30) days
after the date of Reef’s receipt of such notice, in which event the provisions
of Paragraph 15.B. above for partial reimbursement of Reef’s Participation Fee
for the current Participation Year shall apply.

 

D.                                    Reef shall be responsible, at its expense,
for establishing and maintaining a duly organized corporate entity properly
qualified to conduct business in any applicable jurisdiction.  Reef shall also
be responsible, at its expense, for timely

 

10

--------------------------------------------------------------------------------


 

qualifying to own and receive assignment of an interest in any Prospect as to
which it has committed hereunder to acquire such interest, under all applicable
governmental laws, rules or regulations within the applicable jurisdiction.  CMI
shall assist Reef in such efforts and refer Reef to appropriate legal counsel or
other consultants to assist Reef in such efforts.

 

E.                                      Nothing in this Agreement shall be
construed to create in either Party a preferential right to purchase the
interest of the other Party, in whole or part, in any Prospect, after a Party
has acquired such interest in the Prospect under the provisions of this
Agreement.

 

16.                                 Prospect Lapse:  Reef’s right to acquire an
interest in a Prospect shall expire upon the Termination Date or earlier
expiration date for this Agreement as provided for herein; provided, that in the
event that Reef should for any reason fail to acquire an interest in a Prospect
despite its timely participation commitment hereunder prior to such expiration
date, this Agreement shall continue to remain effective as to such Prospect so
as to allow Reef to close on such participation commitment if Reef shall enter
into a written agreement with the Selling Party to acquire an interest therein
within ninety (90) days after the expiration date otherwise provided for herein.

 

17.                                 Default:  In the event of default by Reef as
to any of its obligations under this Agreement, including but not limited to its
obligation timely to pay in full its annual Participation Fee provided for in
Paragraph 3 above, or default by Reef as to any of its obligations as to its
interest in any Prospect, CMI may give written notice to Reef of such default
and require compliance with the provisions of this Agreement within a period of
ten (10) days after Reef’s receipt of such notice.  In the event that such
default is not capable of being cured by or is not in fact cured by Reef within
such 10-day period, CMI shall have the election, but not the obligation, to (a)
terminate this Agreement, retroactively effective as of the date of Reef’s
receipt of CMI’s notice of default, or (b) suspend Reef’s right to receive
Prospect information of any nature hereunder and Reef’s right to consider
participation in Prospects during the period while Reef remains in default.  In
the event that CMI should elect to terminate this Agreement and Reef shall have
paid its Participation Fee under the provisions of paragraph 3 above for a
period extending past such termination date, the provisions of Paragraph 15.B.
above for partial reimbursement of Reef’s Participation Fee for the balance of
the current Participation Year shall apply. CMI may at any time investigate
Reef’s financial and other qualifications for doing business hereunder,
regardless as to whether Reef at such time may be in default.  If Reef’s default
is due to its failure to satisfy payment obligations of this Agreement or any
agreement relating to its interest in a Prospect, CMI may demand financial
information sufficient to assure performance of Reef’s payment obligations
hereunder or relating to its interest in such Prospect; failure so to provide
such information to CMI within ten (10) days of written demand by CMI shall in
itself constitute a default hereunder.

 

11

--------------------------------------------------------------------------------


 

18.                                 Producing Property Acquisitions:  The
Parties acknowledge that CMI is considering the creation of a program or
programs to identify and purchase producing properties in the North Sea Region
and/or elsewhere, under a similar joint venture structure or otherwise, and that
this Agreement confers to Reef no right to participate in any such proposed
producing property acquisitions or acquisitions program(s), if implemented by
CMI.

 

19.                                 Miscellaneous:

 

A.                                   In the event of any dispute between the
parties as to the parties as to the provisions of this Agreement, the matter
shall be submitted to arbitration or other form of alternative dispute
resolution method in Houston, Harris County, Texas, at the instance of either
Party, under such procedures as the parties may agree upon, or, if they cannot
agree, then under the applicable rules of the American Arbitration Association.

 

B.                                     Failure of a Party to enforce any or all
of the provisions of this Agreement shall not constitute a waiver of such
provision(s) or preclude subsequent enforcement thereof.

 

C.                                     No provision of this Agreement shall be
altered or deleted except by written agreement duly executed by both parties.

 

D.                                    Any provision of this Agreement found to
be illegal or unenforceable shall be deemed stricken so as not to affect the
legality or enforceability of the remaining provisions.

 

20.                                 Due Diligence:  As sophisticated
participants in the oil and gas business, Reef and CMI agree that each Party is
responsible for the scope and evaluation of its own independent “due diligence”
efforts as to whether the business relationship and transactions contemplated
hereunder are appropriate and suitable to their respective business plans.  Reef
acknowledges that, in entering into this Agreement, it is not relying upon any
representations by CMI other than those expressly set out herein, and that the
results of Reef’s participation in the Joint Venture may vary significantly from
past results for CMI and/or its Joint Venture participants, for numerous
reasons, including but not limited to general industry conditions such as oil
and gas production pricing, drilling rig availability and the availability of
quality Prospects for CMI to consider hereunder, and Reef’s right hereunder to
select specific Prospects for participation, and the percentage interest of its
participation, based on its independent judgment, with no obligation hereunder
to participate in any particular Prospect or any minimum number of Prospects.

 

21.                                 Reef’s Option to Acquire 5% Additional
Interest:  Reef shall have a firm option for a period of six months front the
Effective Date, expiring 31 May 2004, to elect to participate for an additional
five percent (5%) participation interest in the CMI North Sea

 

12

--------------------------------------------------------------------------------


 

Joint Venture program at an annual Participation Fee rate of $15,000.00 per
percentage point of Joint Venture participation, for a Participation Fee total
of $150,000.00 annually for 10% interest, or total of $450,000.00 for the
three-year term.   In the event that Reef should timely exercise such option to
participate for an additional 5%, for a total participation interest of 10% in
the CMI North Sea Joint Venture program, Reef shall be granted a new three year
term hereunder for its entire 10% interest, effective 1 June 2004 (but also
covering the interim period, if any, between the date of Reef’s election to
acquire such additional 5% interest and 1 June 2004), crediting against the
initial Participation Fee payment for 10% interest, under the new three-year
term, the Participation Fee amount that Reef shall have paid for 5% interest
during the option period.

 

If the terms of this Agreement are acceptable to Reef, please confirm our
agreement by having your duly authorized representative execute in the space
provided below and returning to CMI’s Land Manager, Paul Nielsen, an executed
duplicate original no later than 12 December 2003, otherwise this proposal shall
terminate and be null and void.  You may timely respond by faxing the executed
agreement to CMI at fax number (281) 925-7280, then mailing CMI’s duplicate
original.

 

Very truly yours,

Challenger Minerals Inc.

 

 

/s/ Tom Morrow

 

 

T. J. Morrow

 

President

 

AGREED TO AND ACCEPTED this 11 day of December, 2003:

 

Reef Partners LLC

 

By:

/s/ Michael J. Mauceli

 

Its:

President

 

 

13

--------------------------------------------------------------------------------